[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE PLEADING (#196.01)
The defendants Hermann are moving to strike the crossclaim of the defendants Schmitz in this foreclosure action. CT Page 7011 The crossclaim asserts a claim for contribution in the first count and negligence in the operation of a motor vehicle in the second count. The Hermanns move to strike on the ground that these two claims are misjoined.
Schmitz argues in opposition that joinder is proper because, but for the collision, the two foreclosure actions brought by Deutsche Bank against Hermann and Schmitz would not have been brought. Schmitz claims that the foreclosures arose as a direct consequence of the collision and "out of the matters affecting the equities involving the course of conduct of Deutsche Bank and cross-defendants Hermann relating thereto to the injury of the Schmitz's".
As pleaded, the second count of the crossclaim has no relation to the first count claiming contribution arising from the foreclosure actions and the motion to strike is hereby granted. See Practice Bk. 133 and 134, Connecticut General Statutes 52-97; see also Matyas v. Eddy, 25 Conn. Sup. 403
(Super.Ct. 1964).
KARAZIN, J.